DETAILED ACTION
Allowable Subject Matter
Claims 1–14 are allowed. Claims 1, 5–6, and 13–14 have been amended, claims 2–4 and 7–12 remain original in the amendment filed by Applicant on September 17th, 2021.
In the interest of compact prosecution, an interview was conducted with Applicant so as to bring the allowable limitations of independent claims 6 into the remaining independent claims. Please refer to the Interview Summary of November 1st, 2021 for further details.

Response to Amendment
Applicant's amendments to claims 1, 5–6, and 13–14 filed on September 17th, 2021 are accepted because no new matter has been entered.
The Office thanks Applicant for the amendment to the Title of the Specification which is accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in a telephone interview with Ragae Ghabrial on November 1st, 2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A system for use in shutting down a nuclear reactor, the system comprising: 
a housing defining a region therein sealed from an ambient environment; 

a neutron absorbing material disposed within the first compartment; and 
a dispersion mechanism disposed within the region, the dispersion mechanism structured to actively encourage the neutron absorbing material from the first compartment into the second compartment,
wherein the system is positioned relative to a core of the nuclear reactor such that the first compartment is positioned outside of the core and the second compartment is disposed within the core, and wherein the dispersion mechanism comprises a porous matrix structure disposed in the second compartment.

2. (Original) The system of claim 1, wherein the predetermined melting point of the material is around 8000C.

3. (Original) The system of claim 1, wherein the gate member comprises a number of heater coils embedded in the material that are structured to melt the material upon actuation by an electrical current.

4. (Original) The system of claim 1, wherein the neutron absorbing material comprises a phase change material.

5. (Original) The system of claim 4, wherein the phase change material comprises at least one of an indium/cadmium alloy, lithium, or boron oxide.

6. (Previously Presented) A system for use in shutting down a nuclear reactor, the system comprising: 
a housing defining a region therein sealed from an ambient environment; 
a gate member disposed within the region in a manner such that the gate member segregates the region into a first compartment and a second compartment isolated from the first compartment, the gate member comprising a material having a predetermined melting point; 

a dispersion mechanism disposed within the region, the dispersion mechanism structured to encourage the neutron absorbing material from the first compartment into the second compartment, 
wherein the neutron absorbing material comprises a phase change material, and wherein the dispersion mechanism comprises a porous matrix structure disposed in the second compartment.

7. (Original) The system of claim 6, wherein the second compartment is held under vacuum.

8. (Original) The system of claim 6, wherein the porous matrix structure is formed from one or more metals.

9. (Original) The system of claim 6, wherein the porous matrix structure is formed from one or more ceramic materials.

10. (Original) The system of claim 1, wherein the neutron absorbing material comprises a solid material.

11. (Original) The system of claim 10, wherein the dispersion mechanism comprises a number of springs disposed in the first compartment.

12. (Original) The system of claim 1, further comprising: 
a second gate member disposed within the region in a manner such that the second gate member further segregates the region into a third compartment isolated from the second compartment by a second gate member comprising another material having a predetermined melting point; and 
a neutron absorbing material disposed within the first compartment.

13. (Currently Amended) A nuclear reactor comprising: 

a system for use in shutting down the nuclear reactor, the system comprising: 
a housing defining a region therein sealed from an ambient environment; 
a gate member disposed within the region in a manner such that the gate member segregates the region into a first compartment and a second compartment isolated from the first compartment, the gate member comprising a material having a predetermined melting point; 
a neutron absorbing material disposed within the first compartment; and 
a dispersion mechanism disposed within the region, the dispersion mechanism structured to encourage the neutron absorbing material from the first compartment into the second compartment, 
wherein the system is positioned relative to the core such that the first compartment is positioned outside of the core and the second compartment is disposed within the core, and wherein the dispersion mechanism comprises a porous matrix structure disposed in the second compartment.
.

14. (Currently Amended) A method of providing a system for use in ceasing nuclear reactions within a core of a nuclear reactor, the method comprising positioning a system for use in shutting down the nuclear reactor, the system comprising: a housing defining a region therein sealed from an ambient environment; a gate member disposed within the region in a manner such that the gate member segregates the region into a first compartment and a second compartment isolated from the first compartment, the gate member comprising a material having a predetermined melting point; a neutron absorbing material disposed within the first compartment; and a dispersion mechanism disposed within the region, the dispersion mechanism structured to encourage the neutron absorbing material from the first compartment into the second compartment, wherein positioning the system comprises positioning the housing with respect to the core such that the first compartment is positioned outside of the core and the second compartment is disposed within the core, and wherein the dispersion mechanism comprises a porous matrix structure disposed in the second compartment.

The following is an examiner’s statement of reasons for allowance: Please refer to the previous explanations provided in Sections 28–29 of the Non-Final Office Action mailed on June 17th, 2021. No prior art, either alone or in combination, was found to teach or suggest a dispersion mechanism comprising a porous matrix structure disposed in a compartment that does not contain the neutron absorbing material, in combination with all other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646